DETAILED ACTION
This Office action for U.S. Patent Application No. 16/859,784 is responsive to communications filed 5 February 2021, in reply to the 7 January 2021 Non-Final Rejection and the 5 February 2021 interview.
Claims 1, 3, 4, and 6–16 are pending.
In the prior Office action, Applicant was required under 37 C.F.R. § 1.105 to provide copies of certain documents referred to in the specification.  Claims 1–16 were objected to for failure to comply with 37 C.F.R. § 1.52(b)(2)(ii).  Claims 1–4, 11, and 16 were rejected for obviousness-type double patenting against claims in Application 16/859,772.  Claims 1, 15, and 16 were rejected under 35 U.S.C. § 112(b) for various kinds of indefinite language.  Claims 1, 15, and 16 were rejected under 35 U.S.C. § 103 as obvious over U.S. Patent Application Publication No. 2019/0365213 A1 (“Park”) in view of U.S. Patent Application Publication No. 2012/0253122 A1.  Claims 5–10 and 12–14 were found allowable but objected to as dependent on a rejected base claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 5 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application 16/859,772 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Applicant’s amendments to the claims have been considered.  The objections to the claims are withdrawn.  The rejections of claims 1, 15, and 16 under 35 U.S.C. § 112(b) are withdrawn, but the amendment requires a new rejection of claim 16 under 35 U.S.C. § 112(b).  The rejections of claims 1 and 15 under 35 U.S.C. § 103 are withdrawn.  The rejection of claim 16 under 35 U.S.C. § 103 is maintained.  Applicant has not addressed the rejection of claim 16 under Section 103 in the 5 February 2021 “Remarks”.  Further responses with deficiencies of this kind will be considered incomplete.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 16 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 is rejected under 35 U.S.C. § 112(b) as being incomplete for omitting an essential element, such omission amounting to a gap between the elements.  See M.P.E.P. § 2172.01.  The omitted element is: the meaning of the factor d in equation 2.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0365213 A1 (“Park”) in view of U.S. Patent Application Publication No. 2012/0253122 A1 (“Minetoma”).
Park, directed to a capsule endoscope, teaches with respect to claim 16:
A measuring system for objects in [a] digestive tract based on an imaging system, comprising:
one or more computer processors (¶ 0020, computing system) configured to:
measure the depth distance z from an actual position of a pixel in a calibration image in [a] . . . digestive tract to the imaging system, and the scale r of any pixel in the calibration image (¶¶ 0017–18, scale factor β is a function of depth);
identify the brightness of any pixels in the calibration image or a detection image (0011, pixel intensity I(P));
calculate the relationship between the brightness φ of any pixel in the calibration image and the depth distance z from the actual position of the pixel in the simulated digestive tract to the imaging system, and record it as equation 1,
z (x, y) = g(φ(x, y)) (1) (¶¶ 0017–18, scale factor β is a function of depth);
and
calculate and determine the relationship between the scale r of any pixel in the calibration image and the depth distance z from the actual position of the pixel in the simulated digestive tract to the imaging system, and record it as equation 2,
r = dz (2) (¶¶ 0017–18, scale factor β is a function of depth);

obtain the equation 1 of the calibration calculation module and the pixel brightness in the brightness detection module to calculate the depth image z(x, y) of the detection image (¶¶ 0043–49, estimating depth);
and to obtain the equation 2 of the calibration calculation module and the depth image z(x, y) to calculate the actual two-dimensional coordinates Si` of each pixel in the detection image (¶¶ 0053–58, resolving scale ambiguity to rescale disparity map),
and integrate to obtain the actual three-dimensional coordinates (Si`, z(x, y)) of each pixel (¶ 0023, “Accordingly, the shape and size of a disease symptom in the GI tract can be exactly identified through real measurement”).
The claimed invention differs from Park in that the claimed invention discloses calibrating the imaging system using a simulated digestive tract environment before using the imaging system in a digestive tract in a distinct measurement stage.  Park does not teach external calibration, instead relying on assumptions of light conditions within a GI tract.  Park ¶ 0041.  However, Minetoma, directed to endoscope calibration teaches calibrating an endoscope using a reference chart of colors similar to those inside body tissue (¶¶ 0078, 0090–91) before the endoscope is used inside a body cavity (¶ 0012).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to calibrate the Park capsule endoscope using the Minetoma color chart, in order to obtain white balance unique to the specific manufacture of each endoscope produced.  Park ¶¶ 0008–0012.

Allowable Subject Matter
Claims 1, 3, 4, and 6–15 are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662.  The examiner can normally be reached on M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David N Werner/Primary Examiner, Art Unit 2487